PER CURIAM.
Upon consideration of the appellants’ response to the Court’s order of March 5, 2009, the Court has determined that the December 30, 2008, order does not represent a conclusion to the judicial labor in this matter. The claims disposed of by the orders on appeal are inextricably intertwined with the counterclaims that remain pending, and the appeal is therefore premature. Cf. Mass. Life Ins. Co. v. Crapo, 918 So.2d 393 (Fla. 1st DCA 2006). Accordingly, the appeal is hereby dismissed as premature.
BARFIELD, KAHN, and WEBSTER, JJ., concur.